Citation Nr: 1300300	
Decision Date: 01/04/13    Archive Date: 01/11/13

DOCKET NO.  10-21 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 2, claimed as secondary to Agent Orange exposure. 


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel



INTRODUCTION

The Veteran served on active duty from October 1965 to July 1969.

This matter is before the Board of Veterans' Appeals  (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  By that rating action, the RO denied service connection for diabetes mellitus, type 2, claimed as due to Agent Orange exposure.  The Veteran appealed this rating action to the Board. 

In July 2011, the Veteran testified before the undersigned Veterans Law Judge at the above-cited RO.  A copy of hearing transcript is of record.  At the hearing, the Veteran submitted additional evidence in support of his claim along with a waiver of initial RO consideration.  Thus, a remand to have the RO initially consider this evidence is not necessary.  38 C.F.R. § 20.1304 (2012).  However, and as will be explained in more detail below, a remand is necessary in order to ensure that there is a complete record prior to further appellate review of the claim. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, a remand is required with respect to the Veteran's claim.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a); 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c) (2012).



The Veteran seeks service connection for diabetes mellitus, type 2, which he claims is a result of exposure to Agent Orange during service in the Republic of Vietnam (RVN).  Specifically, he maintains that he was exposed to Agent Orange when he departed his ship, the USS AMERICA (CVA-66), from May to July 1968 to repair aircraft at various airfields on the landmass of the RVN.  (See Transcript (T.) page 6)).  In essence, the Veteran maintains that he served in-country in the RVN, to include on temporary duty (TDY) assignment to repair aircraft. 

Service connection may be established on a presumptive basis for diabetes mellitus, type II, if a Veteran was exposed to an herbicide agent such as Agent Orange during service.  See 38 C.F.R. §§ 3.307, 3.309 (2012).  A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 C.F.R. § 3.307(a)(6)(iii) ; see also VAOPGCPREC 7-93.

The Veteran has been diagnosed with diabetes mellitus, type 2.  (See September 2009 VA treatment record).   Thus, the crux of the Veteran's claim hinges on whether there is affirmative evidence that he served in the landmass of the RVN. 

The evidence in the claims file as to the whether the Veteran served in-country in the RVN is inconclusive.  The Veteran's service treatment records reflect that he served aboard the USS AMERICA (CVA-66) in March 1968.  The Board notes that the USS AMERICA (CVA-66) is not listed as a ship that docked to shore on pier in Vietnam.  See VA Compensation and Pension service's Vietnam Era Navy Ship Agent Orange Exposure Development Site, to include the recent document entitled, " Navy and Coast Guard Ships Associate with Service in Vietnam and Exposure to Herbicide Agents."  The Veteran's DD 214 shows that he served in the United States Navy from October 1965 to July 1969, and that he was assigned to the 86 Attack Squadron.  He received, in part, the Vietnam Service Medal with Bronze Star and Republic of Vietnam Campaign Medal with Device.  These medals alone are insufficient to establish that he ever set foot on the landmass of Vietnam or in the inland waterways.  See Manual of Military Decorations and Awards, 6.5 (United States Department of Defense Manual 1348.33-M, September 1996).  In addition, the United States Court of Appeals for the Federal Circuit has held that even service aboard a ship that is in close proximity to the Republic of Vietnam fails to warrant application of the presumption of herbicide exposure.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert denied, 129 S. Ct. 1002 (2009).  Excerpts from the Veteran's service personnel records, dated from November 1965 to December 1967, are of record.  These records include the Veteran's Report of Enlisted Performance Evaluation, showing that his military occupational specialist as an Electrical and Instrument Systems Troubleshooter and Repair Technician who worked on the A7A aircraft.  He was assigned to the Attack Squadron EIGHTY-SIX in December 1967 as an Electrical Troubleshooter.

In October 2008, the National Personnel Records Center (NPRC) indicated that it was unable to determine whether or not the Veteran had served on the landmass of the RVN.  It was noted that the Veteran had been assigned to Attack Squadron Eight-Six that could have been assigned to a ship or to shore.  It was further indicated that that unit had been credited with RVN service from the following dates:  May 29, to June 28, 1968; July 6, to August 3, 1968; August 17, to September 12, 1968; and, September 27 to October 30, 1968.  However, the NPRC noted that the [unit's] service records provided no conclusive proof of in-country service.  (See NPRC's October 2008 response to the RO's verification of the Veteran's RVN service dates). 

Notwithstanding the foregoing, and as previously noted herein, the Veteran has specifically alleged that he served in the RVN on TDY assignments to repair aircrafts from May to November 1968.  The Veteran's service personnel records confirm that he was an aircraft repairman with an Attack Squadron; thus, it is credible that he could have visited the landmass of the RVN to service and repair aircrafts.  As noted previously herein, only experts from the Veteran's service personnel records are contained in the claims file.  As the Veteran's complete service personnel file might contain evidence showing that he served in-country in the RVN on TDY it should be secured on remand.  VA has a duty to assist a claimant in obtaining records in the custody of a Federal department or agency, including military records.  38 U.S.C.A. § 5103A(d)(West 2002); 38 C.F.R. § 3.159(c)(2)(2012); see also Hyatt v. Nicholson, 21 Vet App. 390, 394 (2007) (holding that the relevance of documents cannot be known with certainty before they are obtained).  Accordingly, on remand, an attempt should be made to obtain the Veteran's complete service personnel records.  

In addition, in order to assist the Veteran in verifying his in-country service in the RVN for the period from May to November 1968, the Board finds that on remand, the RO shall, if necessary, seek to obtain the USS AMERICA (CVA-66)'s command histories and ship logs, and the Veteran's Aviation Training Jacket (ATJ) from the Chief of Naval Air Training, CNATRA Student Control in Corpus Christi, Texas.  (See NPRC's letter to the Veteran, received by the RO in July 2011). 

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must seek to obtain from the NPRC, National Archives and Records Administration (NARA), and/or the service department complete copies of all service personnel records pertaining to the Veteran.  
   
2.  In the event that the above development does not corroborate the Veteran's deployment on land to RVN, then the AMC/RO must seek to obtain from the appropriate source, to include NARA, the United States Joint Services Records Research Center (JSRRC), The Naval Historical Center and the Department of the Navy for command histories and deck log book records from the USS AMERICA (CVA-66) for the period from May to November 1968, or other documentation available to verify whether that the Veteran went on TDY form the USS AMERICA (CVA-66) to repair aircrafts at various airfields in the RVN from May to November 1968.  The AMC/RO should also request the Veteran's ATJ contact the Chief of Naval Training; CNATRA Student Control, 250 Lexington Boulevard, Suite 102, Corpus Christi, Texas 78419-5041.
   
3.  The RO must perform all follow-up indicated, document negative responses and refer to the service department for assistance where necessary.  Notify the Veteran of the results of the record requests.  If, after all procedurally appropriate actions to locate and secure the said records have been made and it is reasonably certain that such records do not exist or that further efforts to obtain them would be futile, the RO must make a formal finding to that effect.  When records are not received from any source, follow the notification procedures of 38 C.F.R. § 3.159(3).  The Veteran and his representative must then be given an opportunity to respond. 

4.  After undertaking any other development deemed appropriate, the RO should readjudicate the claim.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.  Thereafter, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


